Citation Nr: 0120617	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Entitlemnt to service connection for ruptured tympanic 
membranes.

4.  Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel
INTRODUCTION

The veteran had active service from August 30, 1962 to 
October 3, 1962.  The personnel records disclose that he was 
discharged due to unsuitability.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in 
September 1998 by the Department of Veterans Affairs (VA) 
regional office (RO) in Nashville, Tennessee which denied 
service connection for post traumatic stress disorder, 
ruptured tympanic membranes, and a bilateral hearing loss, 
and determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.

During the appeal, the veteran has raised the issue of 
entitlement to a permanent and total rating for pension 
purposes.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A VA rating decision dated in March 1963 denied the 
veteran's claim for service connection for a nervous 
disorder; the basis for that decision was that the weight of 
the evidence did not demonstrate that the veteran had a 
current psychiatric disorder; after notification, the veteran 
did not file a notice of disagreement and the decision became 
final.  

2.  The evidence added to the record since March 1963 is not 
material in that it does not demonstrate that the veteran has 
a current psychiatric disorder that is related to his brief 
period of service; the evidence added to the record since 
March 1963 is not so significant that it must be considered 
to fairly decide the merits of the claim.

3.  The veteran did not serve in Vietnam and he does not 
currently have post-traumatic stress disorder of service 
origin.

4.  The veteran did not suffer injury to the tympanic 
membranes during service.

5.  The veteran's bilateral sensorineural hearing loss did 
not have its onset during service or for many years 
thereafter.


CONCLUSIONS OF LAW

1.  The VA rating decision of March 1963 is final; new and 
material evidence has not been submitted, and the veteran's 
claim for service connection for a nervous disorder has not 
been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).

2.  Post-traumatic stress disorder was not incurred during 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).

3.  Ruptured tympanic membranes were not incurred in or 
aggravated by service.  38 U.S.C.A. §  1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Nervous Disorder- New and Material Evidence

A March 1963 rating decision by the Chicago, Illinois, 
regional office denied the veteran's claim for service 
connection for a nervous disorder.  The basis for that 
decision was that the weight of the evidence did not 
demonstrate that the veteran had a current psychiatric 
disorder.  After notification, the veteran did not file a 
notice of disagreement and the decision became final.  It may 
be reopened only by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

At the time of the March 1963 rating decision, the evidence 
showed no complaints or findings of a nervous disorder in the 
veteran's service medical records.  A December 1962 statement 
from a private physician noted by history that the veteran 
"became nervous in military service and was discharged on 
October 3, 1962."  The veteran complained of "nervous 
chills, no blackouts, dizziness."  The diagnosis was 
"nervous reaction cause undetermined."  A VA psychiatric 
examination was conducted in March 1963.  The veteran denied 
that he had any nervous problems during service and indicated 
that since discharge from service he had had two occasions 
when he had shaking of his body while sleeping.  The examiner 
did not find sufficient evidence to warrant a diagnosis of a 
definite neurologic or psychiatric entity.  The diagnosis 
was:  no neuropsychiatric disorder found.

Based upon this evidence, the Chicago regional office 
concluded that the record did not show that the veteran had a 
current psychiatric disorder that was related to service.  

Relevant, non-duplicative evidence received since March 1963 
includes private medical treatment for a major depressive 
episode from 1992 to 1994.  At that time, the veteran stated 
that he was discharged from service after having a nervous 
breakdown.  VA outpatient records showed notations of 
depression/post-traumatic stress disorder in October 1997 and 
November 1997.

The veteran underwent a VA mental disorders examination in 
April 1997.  The examiner noted that the veteran gave a vague 
and half hearted history of some symptoms which would suggest 
post-traumatic stress disorder or another anxiety disorder, 
although there was no indication that he had symptoms of such 
severity to merit a diagnosis of a mental disorder.  The axis 
I diagnoses were no diagnosis, and heroin abuse in remission.  

Thus, the medical evidence added to the record since March 
1963 provides no objective basis to demonstrate that the 
veteran currently has a chronic psychiatric disorder that is 
related to his brief period of service.  In fact, the record 
contains some evidence that the veteran has been treated for 
a psychiatric disorder since service, and a VA examination 
which found no psychiatric diagnosis.  This was essentially 
the state of the evidence at the time of the original denial 
in 1963.  Thus, the evidence added to the record does not 
constitute new and material evidence.  

While the veteran has submitted various items of evidence 
since the March 1963 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since March 1963 simply does not 
demonstrate that the veteran has a chronic psychiatric 
disorder that began during or is related to his brief period 
of service.

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. § 5103 (Supp 2001)) to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  The Board finds that that 
obligation was fulfilled in this case.  The veteran has been 
provided with medical examinations, and relevant private and 
VA records have been obtained.  The RO has furnished the 
veteran the law and regulations regarding what constitutes 
new and material evidence and he has been advised as to the 
basis upon which the claim was previously denied, or the 
specific matter under consideration.  The evidence received, 
as summarized above, has not proven to be material to reopen 
the veteran's claim.

Service Connection Claims

The Board notes that the RO contacted the Des Moines, Iowa RO 
in January 1998 to obtain records of any treatment of the 
veteran.  In February 1998, that regional office replied that 
there were no records of treatment of the veteran at the VA 
Health Care center in Des Moines.  The RO contacted the Naval 
Medical Center in San Diego, California in January 1998 in an 
attempt to obtain treatment records from 1962 for a broken 
jaw and ruptured ear drum.  In July 1998, the Medical Center 
reported a thorough search had failed to locate inpatient or 
outpatient treatment records.  In addition, despite his 
assertions to the contrary, the objective record shows that 
the veteran only served for approximately one month, and no 
additional service medical records exist.  The veteran has 
been provided with VA examinations.  Therefore, the 
undersigned has determined that the VA has met the 
requirements for assisting the veteran mandated by the 
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000).

Post-traumatic Stress Disorder

In order for a claim for service connection for post-
traumatic stress disorder to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2000); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

The service medical records disclose no evidence of a 
psychiatric disorder.  The service personnel records disclose 
that the veteran trained at the Naval Training Center in San 
Diego, California and he was discharged for unsuitability.  
He did not complete any training courses or attend any Navy 
service schools.  

From 1992 to 1994, the veteran received private medical 
treatment for a major depressive episode.  He stated that he 
was discharged from service after having a nervous breakdown.  
The veteran filed a claim for benefits in November 1996.  He 
claimed service connection for post-traumatic stress disorder 
and reported a mental breakdown during service in 1964 or 
1965.  He also reported he developed depression in 1991. 

VA outpatient records disclose the veteran was treated during 
1997 and that depression/post-traumatic stress disorder was 
noted in October 1997 and November 1997.  These findings were 
based on the veteran's reported history of service as a Navy 
Seal in Vietnam. 

The veteran underwent a VA mental disorders examination in 
April 1997.  Neither the claims folder or the VA records were 
available.  He claimed that during service he became a member 
of the Navy Seals, a special forces elite group.  He 
maintained he attained the rank of Chief Petty officer and 
that he did three tours in Vietnam for a total of 18 months 
of active combat with "more time behind the DMZ than on this 
side."  He stated that he had a security clearance and was 
unsure of what material he was allowed to reveal.  He claimed 
he was unable to watch anything on television that had to do 
with Vietnam.  He had flashbacks and sometimes he woke up at 
night choking his wife half to death.  He did not reveal any 
specific incidents or specific traumas to which he attributed 
his present claim.  He reported private treatment from 1992 
to 1995 for back complaints.  He denied that he had any other 
history of inpatient or outpatient evaluation or treatment by 
a psychiatrist, psychologist, counselor, or other mental 
health practitioner.  He never sought psychiatric treatment 
while in the Navy.

The veteran reported that he used marijuana while in Vietnam 
and had been dependent on heroin until 1983.  He denied 
further use of heroin or other drugs.  He reported that he 
filed for bankruptcy in 1982.

On review of psychiatric symptoms, the veteran half-heatedly 
endorsed feeling nervous or irritable, intermittently or 
occasionally.  He endorsed having decreased memory and 
concentration, worry and fearfulness, on occasions, but 
denied ongoing or repeated palpations, shortness of breath, 
or chest pain.  He denied a history of obsessions, 
convulsions, phobias, rituals, or checking behavior. He 
referred to flashbacks and avoidance behavior.  He qualified 
his statements about flashbacks, however, by noting that he 
had had none in the past five years because his wife would 
not let him watch television.  He denied ongoing feelings of 
sadness or depression, prolonged history of depression.  He 
had occasional crying spells but none recently.  He claimed 
suicidal ideation after returning from Vietnam, but no 
further history of suicidal ideation.  He denied suicidal 
attempts.  He claimed that upon his return from Vietnam, he 
struck his head against the wall because of the frustration 
of what he had done back there.  He denied a history of 
hypomanic or manic episodes.  He had some paranoid feelings 
about six or seven years ago but none since then  he had no 
bizarre thoughts.   He slept about six to 8 hours a night .  
he claimed nightmares but none in the past two years.  

On mental status evaluation, the veteran was unshaven and was 
otherwise well groomed.  He was friendly and cooperative and 
made good eye contact.  There was no evidence of anxiety or 
depression.  His effect was calm, relaxed, and nonchalant 
throughout the examination.  His mood was fair.  He was alert 
and oriented.  There was no unusual psychomotor activity, 
gesture, or behavior.  There was no deficit of cognition, 
memory, learning, or attention.  He was coherent and logical 
without flight of ideas or loose associations.  There was no 
suicidal or homicidal ideation.  There was no evidence of 
auditory or visual hallucinations, delusions, paranoid or 
psychotic thought.  There was no evidence of organically.  
His judgment was good.  He had some psychological insight and 
some likelihood of developing further insight.  The 
psychiatric diagnose under Axis I were: no diagnosis; heroin 
abuse, in remission.  

The examiner noted that the claims folder and VA outpatient 
records were not available and there was no verification of 
the veteran's service.  He did not find a mental disorder.  
The veteran gave a vague and half hearted history of some 
symptoms which would suggest post-traumatic stress disorder, 
or another anxiety disorder, although there was no indication 
that he had symptoms of such severity to merit a diagnosis of 
a mental disorder.  His employment history was apparently 
rather consistent, although he drove a truck alone.  

The veteran has contended that he developed post-traumatic 
stress disorder as a result of extensive combat in Vietnam as 
a Navy Seal.  The record establishes, however, that he only 
served in 1962, prior to the Vietnam War, for approximately 
one month, and was then discharged for unsuitability.  There 
is no indication that any service records are missing, as 
claimed by the veteran.  

The Board must assess the credibility and weight of the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As 
indicated above, the veteran's contentions concerning service 
are simply incredible in light of the objective record.  In 
addition, although there is an indication of treatment for 
post-traumatic stress disorder in the VA outpatient records 
in 1997, the thorough VA psychiatric examination in April 
1997 determined he did not suffer from a psychiatric 
disorder.  The weight of the evidence establishes that the 
veteran does not currently have post-traumatic stress 
disorder as a result of his brief period of service.  There 
is no reasonable doubt on this issue that could be resolved 
in the veteran's favor.  38 C.F.R. § 3.102 (2000).  
Accordingly, service connection for post-traumatic stress 
disorder must be denied.  

Ruptured Tympanic Membranes

The service medical records disclose no evidence of ruptured 
tympanic membranes.  The veteran's hearing by whispered voice 
on the separation examination was 15/15 bilaterally.  

The veteran received a VA audiology examination in April 
1997.  He reported a hearing loss in the right ear as a 
result of a ruptured tympanic membrane eardrum while diving 
in the Navy.  He stated the tympanic membrane healed with no 
significant sequelae except for continued hearing loss.  The 
audiologist stated there were no indications evident except 
that he demonstrated a flat tympanogram on the left side. 

The veteran has contended that he suffered ruptured tympanic 
membranes while training as a Navy seal.  However, the record 
establishes he never trained as a Navy seal, and a disability 
involving the tympanic membranes was not noted on the service 
separation examination.  In addition, on the VA examination 
in 1997, a tympanic membrane disability was not noted.  
Therefore, service connection may not be granted for this 
disability.

Bilateral Hearing Loss

Under the provision of 38 C.F.R. § 3.385 (2000), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The service medical records disclose no evidence of any 
hearing loss.  The veteran's hearing by whispered voice on 
the separation examination was 15/15 bilaterally.  

The veteran received a VA audiology examination in April 
1997.  He reported a hearing loss in the right ear as a 
result of a ruptured tympanic membrane eardrum while diving 
in the Navy.  He stated the tympanic membrane healed with no 
significant sequelae except for continued hearing loss.  His 
history was positive for occupational and recreational noise 
exposure.  Pure tone thresholds, in the right ear, at 500, 
1000, 2000, 3000 and 4000 Hertz were 10, 05, 35, 55 and 50 
respectively.  The average was 36.3 decibel loss.  Pure tone 
thresholds, in the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz were 10, 15, 25, 45 and 55 respectively.  The average 
decibel loss was 35.  The Maryland CNC word list showed 88 
percent correct in the right ear and 88 percent in the left 
ear.  He denied tinnitus.  The veteran was scheduled for 
hearing aid measurements.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.  The examination was 
reviewed and approved by the examining provider. 

Audiometric findings on the separation examination did not 
show hearing loss disability, and the initial clinical 
evidence of hearing loss was not until 1997, approximately 35 
years after discharge from service, when a bilateral 
sensorineural hearing loss was noted.  There is no objective 
evidence linking the hearing loss to any incident of service.  
Therefore, service connection for bilateral hearing loss must 
be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a nervous disorder, that 
benefit is denied.  

Service connection for post-traumatic stress disorder is 
denied.

Service connection for ruptured tympanic membranes is denied.

Service connection for bilateral hearing loss is denied.


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

